NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROY D. CHEESMAN; RUTH ANN                       No. 20-35213
CONDE CHEESMAN,
                                                D.C. Nos.    1:18-cv-03017-SAB
                Plaintiffs-Appellants,                       1:18-cv-03216-SAB

 v.
                                                MEMORANDUM*
CITY OF ELLENSBURG; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Stanley A. Bastian, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Roy D. Cheesman and Ruth Ann Conde Cheesman appeal pro se from the

district court’s summary judgment in their consolidated actions alleging federal

and state law claims arising out of the loss of custody of their children. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Mabe v. San Bernardino


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1106 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment for defendants

Margheim and Weed because plaintiffs failed to raise a genuine dispute of material

fact as to whether defendants’ conduct related to the investigation into allegations

of child abuse was without reasonable cause or was negligent. See Wallis v.

Spencer, 202 F.3d 1126, 1138 (9th Cir. 2000) (government officials may remove a

child from parents’ custody without prior judicial authorization if they possess

information at the time of the seizure that establishes “reasonable cause to believe

that the child is in imminent danger of serious bodily injury and that the scope of

the intrusion is reasonably necessary to avert that specific injury”); Rodriguez v.

Perez, 994 P.2d 874, 880 (Wash. Ct. App. 2000) (law enforcement must

investigate child abuse allegations in a “nonnegligent manner”); see also

Kirkpatrick v. County of Washoe, 843 F.3d 784, 790 (9th Cir. 2016) (in context of

removal of child from parental custody, Fourth Amendment right to be free from

unreasonable, warrantless seizure by government officials belongs to the child, not

the parent).

      The district court properly granted summary judgment for defendants

Anderson and Brunk because plaintiffs failed to raise a triable dispute as to any of

their claims against these defendants. See Fed. R. Civ. P. 56(c) (setting forth

evidentiary support required in opposing a motion for summary judgment); Bias v.


                                          2                                    20-35213
Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007) (affirming summary judgment

where pro se non-moving party presented no evidence creating a genuine dispute

of material fact).

      We reject as unpersuasive the Cheesmans’ contentions regarding the Double

Jeopardy Clause, the right to a jury trial, and their equal protection rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      20-35213